Citation Nr: 0725437	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to January 31, 
2000 for grant of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Nashville, Tennessee.

In a October 2002 rating decision, the Nashville RO reopened 
the veteran's claim for service connection for left and right 
knee disorders.  The RO found that, in terms of his left knee 
disorder, the rating decision of April 1968 which denied 
service connection for the veteran's left knee was a clear 
and unmistakable error.  The Nashville RO granted service 
connection for degenerative joint disease of the left knee at 
a 10 percent disability rating effective from January 4, 
1968, 100 percent effective from February 18, 1977 and 10 
percent effective from April 1, 1977.  Also in the October 
2002 rating decision, the Nashville RO granted service 
connection for degenerative arthritis in the right knee as 
secondary to his left knee disability and assigned a 10 
percent disability rating effective January 31, 2000, the 
date of receipt of the veteran's claim to reopen.  

In a September 2005 rating decision, the Nashville RO granted 
service connection for PTSD at a 30 percent disability 
rating.

In March 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for degenerative joint disease of the 
right knee and entitlement to an initial disability rating in 
excess of 10 percent for degenerative joint disease of the 
left knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the entire pendency of this appeal, the veteran's 
PTSD has been manifested by recurring episodes of depression, 
nightmares, night sweats, crying spells, flashbacks, hyper-
startle response, poor concentration, anger, irritability, 
verbal aggression, near daily intrusive thought about combat, 
problems with concentration, focus, and short term memory, 
moderate to severe impairment in social functioning, moderate 
impairment in occupational functioning disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships and a 
Global Assessment of Functioning (GAF) score of 55, 
reflecting moderate symptoms such as occasional panic attacks 
or moderate difficulty in social, occupational, or school 
functioning such as few friends, conflicts with peer or 
coworkers.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

3.  In an April 1997 rating decision, the Nashville RO 
declined to reopen the veteran's claim for service connection 
for a right knee condition as no new and material evidence 
was presented; the veteran was informed of this decision the 
same month but did not respond within one year of such 
notification.

4.  As the veteran failed to file a timely appeal to the 
April 1997 rating decision, it became final.

5.  In January 2000, the veteran filed an application to 
reopen his claim for service connection for a right knee 
condition, and in October 2002, the RO reopened the claim and 
granted service connection for degenerative joint disease of 
the right knee and assigned a 10 percent rating, effective 
from January 31, 2000, the date of receipt of his claim to 
reopen. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 50 percent, but no 
higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.130, Diagnostic 
Code 9411 (2006).

2.  The criteria for an effective date prior to January 31, 
2000 for service connection for degenerative joint disease of 
the right knee with an initial 10 percent rating have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. 
§ 3.400 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, November 2003, April 2005 and March 2006 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, regarding the veteran's claim for an 
earlier effective date for the veteran's right knee 
disability, since this claim is denied, there can be no 
possibility of any prejudice to the claimant as to the 
effective date under the holding in Dingess, supra.  In 
addition, in terms of the veteran's claim for an initial 
disability rating in excess of 30 percent for PTSD, the RO 
will issue a rating decision that implements the the Board's 
decision, granting a disability rating in excess of 30 
percent.  Following notification of the rating decision, the 
veteran retains the right to appeal the rating assigned.    

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
hearing transcript, and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Initial rating in excess of 30 percent for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In his May 2006 hearing, the veteran testified that his PTSD 
symptoms are more severe than his assigned 30 percent 
disability rating suggests and that he is eligible for a 
higher disability rating.

The veteran's service-connected PTSD is rated 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
30 percent schedular evaluation contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 

At the time of his September 2005 VA examination, the veteran 
reported that he had crying spells, night sweats and 
nightmares about being lost in the jungle and being captured.  
He admitted to having flashbacks, hyperstartle response, 
survivor's guilt and feelings of hopelessness and 
helplessness.  He reported that his energy was fair, his 
concentration was poor, his libido was low and that he was 
sleeping four to five hours per night.  He indicated that he 
used to drink alcohol heavily to "escape" because he felt 
depressed and eventually discontinued using alcohol when he 
realized it was not helping him.  He reported anger and 
irritability and stated he did not like being around crowds 
and did not feel close to anyone.  He reported that his 
symptoms had worsened over the years.  Upon examination, the 
examiner noted that the veteran was alert and oriented times 
four, and was cooperative and polite.  He indicated he was 
depressed and had been for many years.  His affect was 
tearful at times.  The veteran denied auditory or visual 
hallucinations, suicidal or homicidal ideation, paranoia and 
delusions.  His memory was intact for two out of three 
objects in five minutes.  Speech was at a normal rate and 
tone without looseness of associations or flight of ideas and 
insight and judgment were both good.  The diagnosis was 
chronic PTSD, chronic dysthymia and alcohol abuse in 
sustained full remission, with a Global Assessment of 
Functioning (GAF) score of 55. 

A November 2005 private psychological evaluation reflected 
the veteran's reports that his symptoms included sleep-onset 
insomnia, nightmares, feeling depressed, exaggerated startle 
response, quick anger and irritability.  He reported being 
very upset by reports of the current conflict in Iraq and 
generally worrying excessively.  He denied suicidal or 
homicidal ideation but recalled brief suicidal thoughts many 
years prior.  He reported no current problems with alcohol or 
drugs but he stated he drank for a while after his divorce in 
the 1970's.  The examiner diagnosed PTSD and recommended 
treatment on regular basis.

In a December 2005 private clinical evaluation, the veteran 
reported having depressed mood, irritability, social 
isolation and verbal aggression, frequent tearfulness, 
hypervigilance/increased startle response, feelings of being 
overwhelmed, onset insomnia and AM awakenings, lack of 
motivation, day terrors related to Vietnam combat, social 
detachment and daydreaming, difficulties with memory and 
recall and low self esteem.  He denied any current suicidal 
feelings or thoughts.  His symptoms appeared to be 
exasperated by the current America military conflict and news 
media coverage.  The examiner diagnosed chronic PTSD with 
delayed onset.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score in 
the range of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  The veteran was assessed as having a GAF score 
of 55 at his September 2005 VA examination.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's symptoms, taking into account his treatment 
history and his assessed GAF score on recent examination, are 
consistent with a finding of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: crying spells; nightmares; flashbacks; 
hyperstartle response; survivor's guilt, feelings of 
hopelessness and helplessness; poor concentration; impaired 
sleeping; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  The 
overall picture of the veteran's current PTSD symptoms and 
his GAF score assigned by the VA examiner indicates that the 
veteran's current condition more nearly approximates the 
criteria for a 50 percent rating.  

The veteran's PTSD disability picture falls within the 
criteria for a 50 percent rating, and the preponderance of 
the evidence is against entitlement to a disability rating of 
70 percent.  Significantly, the evidence of record is totally 
devoid of any report of obsessional behavior, illogical 
speech, or irrelevant speech such as to warrant a 70 percent 
evaluation for PTSD.  Moreover, there is not a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for assigning a rating higher 
than 50 percent at this time.  38 U.S.C.A. § 5107 (West 
2002).

In reaching this decision the Board considered whether the 
veteran's service-connected PTSD, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's PTSD, as to 
render impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's PTSD has been persistently more 
severe than the extent of disability contemplated under the 
assigned rating at any time during the period of this initial 
evaluation.  

Earlier effective date

The veteran contends that his right knee disability began in 
1973 and that he should be granted an earlier effective date 
for his right knee disability.

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2006).  Thus, the date of an award based upon an 
original claim or a claim to reopen a final adjudication can 
be no earlier than the date of receipt of the application for 
the award in question.  38 C.F.R. § 3.400 (2006).  Benefits 
are generally awarded based on the 'date of receipt' of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400 (2006).  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a).

VA regulations provide that an appeal consists of an notice 
of disagreement (NOD) filed in writing within one year of the 
notification to the veteran of the decision and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).  A decision shall be final and binding 
as to conclusions based on evidence on file at the time VA 
issues written notification of the decision.  See 38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2006).  VA regulations also 
provide that previous determinations, which are final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
See 38 C.F.R. § 3.105(a) (2006).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. 
§ 3.105.  See 38 C.F.R. § 3.104(a) (2006).

The April 1997 decision is final and an effective date for 
any later grant of service connection must necessarily be 
after the date of that decision.  38 C.F.R. §§ 3.105, 3.400 
(2006).  

The veteran's service connection claim for a right knee 
disability as secondary to his left knee disability was 
eventually granted based on material evidence in the form of 
a July 2001 VA joints examination report.  The currently 
assigned effective date of January 31, 2000 was assigned 
based on VA's receipt of a claim to reopen received on 
January 31, 2000.  The VA physician opined that the veteran's 
left knee condition did cause in significant part his right 
knee condition.  

The Board is cognizant of the veteran's hearing testimony 
that an earlier effective is warranted because he believes 
that his right knee disability dates back to 1973, when he 
was originally denied service connection for a right knee 
disorder.  However, the Board is constrained from assigning 
an earlier effective date absent regulatory provisions 
authorizing such.  No such provisions exist which, upon 
application to the facts in this case, would result in 
assignment of an effective date prior to January 31, 2000.  
As a result, the Board finds that the grant of service 
connection for a right knee disability as secondary to his 
left knee disability from January 31, 2000, is proper, as the 
criteria for assignment of an earlier effective date have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


ORDER

A disability rating of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

Entitlement to an effective date prior to January 31, 2000 
for grant of service connection for degenerative joint 
disease of the right knee is denied.


REMAND

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher disability rating is granted on appeal for his left 
and right knee disabilities.  In order to comply with the 
holding in Dingess, supra, with regards to VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits, VA must provide such notice.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for his service-connected left and right 
knee disabilities.  On the occasion of his Travel Board 
hearing, the veteran indicated that he was receiving ongoing 
treatment for his left and right knee disabilities.  The AOJ 
should attempt to obtain any missing medical records 
regarding this treatment.  

The most recent orthopedic examination provided for the 
veteran was in August 2004.  In the interest of fulfilling 
VA's duty to assist, he should be scheduled for a VA 
examination to ascertain the current nature and extent of 
severity of his service-connected left and right knee 
disabilities, taking into consideration that VA General 
Counsel has held that separate ratings under Diagnostic code 
5260 (limitation of flexion of the leg) and Diagnostic Code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 
2004).  VA Fast Letter 04-22 clarified this General Counsel 
decision and noted that all VA examinations must record range 
of motion findings for flexion and extension.  VA Fast Letter 
04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 
must still be considered and that objective evidence of pain 
on motion must still be considered if there is compensable 
limitation of flexion and extension, although the rules 
against pyramiding would only allow pain on motion to 
possibly elevate only one of the compensable evaluations of 
motion.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that explains the information or 
evidence needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his left and right 
knee disabilities.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should schedule the veteran for 
an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected left and right knee 
disabilities.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
service-connected left and right knee 
disabilities in accordance with the 
latest AMIE worksheet for rating 
disorders of the knee.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's service-connected left and 
right knee disabilities, including 
extension and flexion range of motion.  
The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left and right knee 
disabilities.  If pain on motion is 
observed, the examiner must indicate the 
point at which pain begins.  In addition, 
after considering the veteran's 
documented medical history and 
assertions, the examiner must indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also indicate the 
presence of arthritis, and whether his 
right knee disability is characterized by 
recurrent subluxation or lateral 
instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include consideration of 
separate ratings for range of motion of 
the veteran's right knee extension and 
flexion in accordance with VAOPGCPREC 9-
2004 (2004), and separate ratings for 
arthritis and instability in accordance 
with VAOPGCPREC 9-98 (1998).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


